Title: From George Washington to Brigadier General George Clinton, 31 March 1777
From: Washington, George
To: Clinton, George



Dear Sir
Head Qrs Morristown March 31st 1777.

A Captain  who escaped from New York on Saturday Evening and who arrived here this morning, informs, that about Three Thousand Troops (British & Hessians) were embarked from the City & Staten Island when he came away. It was generally said, they had in contemplation an expedition to Chesepeak Bay and to make a descent on the Eastern Shore. There were some who conjectured, they mean to go up the North River and to take the Highland fortications if possible—How far this latter opinion may be well founded, is difficult to determine, However I have thought it proper to communicate the Hint, that you may be on your guard and prepared in the best manner that circumstances will admit of for their reception, should such be their Object.
I congratulate you most cordially on your late appointment to a command in the Continental Army; I assure you it gave me great pleasure when I read the Resolve, and wishing that your exertions may be crowned with a suitable success, I am Dr Sir with great esteem Yr Most Obedt Sert

Go: Washington



P.S. As the Forts in the Highlands are of infinite importance & the security of the passes a capital Object, I think it will be well and prudent to call in immediately a reinforcement of Militia—their detention will not be but for a short time, for most probably the design of the embarkation will be known in a few days & the execution of it attempted, if it is up the River. I wrote upon the return of the Massachusets Militia to Govr Trumbull requesting that he woud immediately send about Two thousand to Pecks Kills—By a Letter received the Other day he informed me he had issued Orders for the purpose and I trust they are on their march. Yrs


G.W.
